*937Appeal from the Appellate Division’s November 1, 1990 order dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved. Appeals from the Appellate Division’s September 20, 1990 and November 22, 1990 orders dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the orders appealed from do not finally determine the action within the meaning of the Constitution.
Judge Titone taking no part.